DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s response filed June 6, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1, 5-8, 12-15, 30-33, 35, 37-43, 52-54 and 57-58 are currently pending.  Claims 5-8, 12-15, 30-33, 37-41 and 53 are withdrawn. Claims 2-4, 16-29, 34, 36, 44-50, 55-56 and 59-65 are cancelled.  Claims 1 and 42 are currently amended.

Claim Interpretation
Regarding claims 1 and 42, it is noted these claims recite limitations that are considered product-by-process limitations.
For example, claim 1 recites “wherein the coated biological composition is frozen…. and thereafter the coated biological composition is lyophilized forming a freeze-dried coated biological composition…. a volume of fluid added to the freeze-dried coated biological composition after storage, the volume of fluid and freeze-dried coated biological composition form a flowable mixture…”.  These limitations are directed to the manner in which the coated biological composition has been produced.  With regard to the limitations directed to the manner in which the coated biological material has been produced, it is noted that these limitations are product-by-process limitations.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product. 
Thus, in considering these limitations, such limitations are considered to encompass various physical states (structural features) of the coated biological composition before forming into a flowable mixture as the final product, including (1) non-frozen, (2) frozen, and (3) freeze-dried.  
Further regarding claim 1 and the limitation “…a volume of a fluid added to the freeze-dried coated biological composition after storage, the volume of fluid and freeze-dried coated biological composition form a flowable mixture…”, it is noted that such a limitation is directed to the manner in which the biologic composition has been produced.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.
In the instant case, the method by which the biologic material has been produced imparts the structural features of an unfrozen, flowable composition comprising a combination of biologic bone marrow material, a volume of cryoprotectant, a volume of nucleus pulposus and a volume of a fluid.
Claim 42, which depends from claim 1, recites “…wherein the mixture of biologic bone marrow material is derived from a cadaver…” It is noted that such a limitation is directed to the manner in which the mixture of biologic material has been produced, i.e. derived from a cadaver.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.
In the instant case, the method by which the biologic material has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the composition, rather any mixture of biologic bone marrow-derived material comprising: a mixture of non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments and organelle fragments, cellular excretions, and extracellular components, would appear to read on the claimed mixture of biologic material, even if obtained from a live donor.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejection Maintained
Claims 1, 35, 42-43, 52, 54 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Ferree et al., (US 2008/0014179; previously cited) (“Ferree”), in view of Liu et al., (Nanoscale, 2017, Vol. 9, pages 4430-4438; previously cited) (“Liu”), Mitsialis et al., (US 2014/0065240; see previously cited) (“Mitsialis”) and Badiavas et al. (WO 2014/159662, previously cited) (“Badiavas”), as evidenced by Weston et al., (BioDrugs (2019) 33: 137-158; previously cited) (“Weston”).
The rejection has been updated in view of the claim amendment submitted April 25, 2022.
The claimed coated biological composition encompassed by amended claim 1 comprises a combination/admixture of (1) a mixture of biologic bone marrow material consisting of non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments and organelle fragments, cellular excretions, cellular derivatives, and extracellular components, (2) a volume of nucleus pulposus particles, (3) a volume of a liquid protectant that is a polyampholyte protectant of a polyamine polymer compound wherein the polyampholyte protectant is a cryoprotectant, and (4) a volume of a fluid added to the coated biological composition to form a flowable mixture, the flowable mixture in a delivery device.
Regarding claim 1, Ferree is directed to methods and compositions for treating defective tissue such as intervertebral discs or articular cartilage. Ferree teaches the composition contains isolated donor tissue (e.g. nucleus pulposus tissue) that has been enzyme-treated to reduce the amount of proteoglycans in the donor tissue compared to untreated tissue. Ferree teaches the addition of cells is optional, thus Ferree’s teaching encompasses an embodiment that does not include whole cells (Abstract and paragraphs [0014], [0020], [0031] and [0087]-[0089]). 
Ferree, at paragraph [0052], teaches the isolated nucleus pulposus tissue is morselized (i.e. nucleus pulposus particles).  Ferree, at paragraph [0051], teaches the isolated donor tissue is morselized to enable insertion of the enzyme-treated tissue into a patient's body through an injection.  Ferree’s paragraph [0117] also teaches delivery by injection.  Additionally, Ferree also teaches freezing the nucleus pulposus (NP) for storage prior to thawing and resuspension for future use (Example 4, paragraph [0128] and Example 6, paragraph [0131]).  
Ferree’s claims 1 and 7 claim the following: 
A biomedical material, comprising: an enzyme-treated isolated donor tissue, the enzyme-treated donor tissue characterized by a reduced amount of at least one type of proteoglycan compared to untreated tissue.

7. The biomedical material of claim 1, wherein the enzyme-treated isolated donor tissue is an intervertebral disc tissue selected from the group consisting of: nucleus pulposus tissue; annulus fibrosis tissue; and a combination thereof.
Ferree’s claim 13-15 claim the following treatment method:
13. A method of treating a defective tissue in a subject, comprising: introducing a biomedical material of claim 1 into a subject having a defective tissue. 	14. The method of claim 13, wherein the defective tissue is an intervertebral disc. 	15. The method of claim 13, wherein the defective tissue is articular cartilage.

Thus, Ferree’s teaching encompasses a tissue regenerative composition for treating defective intervertebral discs and cartilage, wherein the composition comprises cell-free nucleus pulposus tissue particles.
Ferree does not further teach the cartilage regenerative composition includes a mixture of biologic bone marrow material that consists of non-whole cellular components as indicated in claim 1.  However, Liu is directed to the use of human stem cell-derived exosomes (extracellular nanovesicles, i.e. non-whole cellular vesicular components) for cartilage regeneration, which provides a cell-free therapy for wound repair (Abstract and Conclusion).  Liu teaches that stem cell-derived exosomes provide tissue regeneration therapy that is analogous to stem cell-based therapies, without the safety concerns of direct cell transplantation, thus providing acellular factors for cartilage regeneration that replace cell-based therapies (Introduction, right column, second paragraph, page 4430 to left column, first paragraph, page 4431).
 	Thus, given that the intention of Ferree is to prepare tissue engineering compositions for cartilage repair (paragraph [0217]), it would have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to modify the composition of Ferree to include stem-cell derived exosomes, as taught by Liu, for the predictable result of successfully producing a tissue engineering composition for cartilage repair, thus meeting the limitations of claim 1. 	
	One of ordinary skill in the art would have been motivated to modify the composition of Ferree in order to produce a tissue engineering composition that promotes cartilage repair and regeneration.  Liu has shown the human stem cell-derived exosomes promote cartilage repair; thus, one would have had a reasonable expectation of successfully including exosomes in the cartilage engineering composition of Feree.  
	Combination of multiple products each known to have the same effect to produce a final product having the same effect is prima facie obvious. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It is noted that Weston evidences that exosomes necessarily contain bioactive lipids, cytokines, growth factors (cellular excretion), receptors (cellular derivative), transcription factors, DNA, non-coding regulatory RNAs (inactive components of biological activity) and messenger RNAs (mRNAs) (active components of biological activity, fragments of ribosomes (i.e. organelles)) (1. Introduction, page 137), and are formed by inward budding of the plasma membrane (vesicular components, cell fragments) and thus include extracellular components such as cell surface proteins and fragments of the cell membrane (as illustrated in Weston Fig. 1, page 138).  	
	Therefore, the exosomes of Liu necessarily include a mixture of vesicular components and active and inactive components of biological activity, cell fragments and organelle fragments, cellular excretions, cellular derivatives and extracellular components, absent evidence to the contrary, thus meeting the limitation of claim 1.
	Liu differs from the instant invention in that Liu does not disclose whether or not the therapeutic exosomes are derived from bone marrow material.  However, Mitsialis teaches therapeutic compositions comprising exosomes obtained from bone marrow mesenchymal stem cell (BM-MSC) conditioned medium and the presence of the exosomes was verified by negative staining microscopy (Abstract and paragraph [0030]). Badiavas also teaches tissue regenerative microvesicle compositions comprising exosomes that are derived from bone marrow material.  Badiavis teaches the compositions containing the exosomes enhances wound healing and reduces the formation of scar tissue (Abstract; page 1, first paragraph; Examples 3, 5, 8 and 14; claims 6 and 7).
Therefore, in considering the teachings of Mitsialis and Badiavas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute bone marrow-derived exosome compositions, as the source of the therapeutic exosomes in the composition of Ferree, in view of Liu.
The person of ordinary skill in the art would have been motivated to use bone marrow-derived exosome compositions, as taught by Mitsialis and Badiavas, for the predictable result of providing therapeutic exosomes from a well-known source.
The skilled artisan would have had a reasonable expectation of success in substituting the exosomes derived from bone marrow material because Mitsialis and Badiavas have shown well-known methods for obtaining bone marrow-derived exosome compositions and bone marrow-derived exosome compositions have therapeutic effects, including enhancing wound healing and reducing the formation of scar tissue.
As to the limitation that the biologic mixture is compatible with biologic function, Liu, Mitsialis and Badiavas each teach the exosome compositions have therapeutic, tissue regenerative properties, thus meeting the limitation of claim 1.
As to the limitation regarding a volume of a liquid protectant intermixed with the mixture of biologic material and the nucleus pulposus particles, it is noted, as set forth above, Ferree teaches frozen storage of the composition prior to thawing and resuspension for treatment (Examples 4 and 6) and Mitsialis, at paragraph [0063], specifically teaches that the invention contemplates the long-term storage of the exosomes in the cryopreserved state in freezing medium prior to thawing and administration. The freezing medium contains additives to enhance preservation of the composition’s biological activity and these additives will be similar to those used for cryopreservation of intact cells, such as DMSO, glycerol and polyethylene glycol (i.e. protectant). Thus, Mitsialis teaches the inclusion of cryoprotectants for frozen storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include cryoprotectants for frozen storage.
The person of ordinary skill in the art would have been motivated to modify the composition comprising exosomes and nucleus pulposus particles to include a cryoprotectant agent that enhances preservation of the biological activity, as taught by Mitsialis, for the predictable result of successfully permitting long-term storage and preservation of the composition for future therapeutic use, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art because each of these teachings are directed at tissue regenerative compositions.	
	Further regarding claim 1, although Mitsialis renders obvious using a cryoprotective agent, such as DMSO, for the frozen preservation of the biologic composition, Mitsialis does not further teach the protectant is a polyampholyte protectant of polyamine polymer and wherein the polyampholyte protectant is a cryoprotectant, as recited in claim 1.  However, Matsumura 2009 is directed to polyampholytes as low-toxic cryoprotective agents and teaches that cryoprotective agents (CPAs) such as DMSO show high cytotoxicity, whereas polyampholyte protectants such as poly-L-lysine (PLL) (i.e. polyamine polymer compound that is a cryoprotectant) show excellent post-thaw efficiency with more than 50 mol% of carboxylated amino groups.  Matsumura 2009 teaches the poly-L-lysine protectant can replace DMSO as a cryoprotective agent (CPA) in various preservation functions (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a polyampholyte cryoprotectant of a polyamine polymer compound, e.g. poly-L-lysine, as the cryoprotectant agent in the prior art composition that contains exosomes and nucleus pulposus thus forming the coated biological composition.
 The person of ordinary skill in the art would have been motivated to use a polyampholyte cryoprotectant of a polyamine polymer compound, as taught by Matsumura 2009, for the predictable result of providing a more effective cryoprotectant with reduced toxicity, thus making it safer to use the preserved material for transplantation and regenerative medicine.
The skilled artisan would have had a reasonable expectation of success in substituting the polyampholyte cryoprotectant of a polyamine polymer compound, for the DMSO protectant of Mitsialis because Matsumura 2009 has shown that polyampholyte cryoprotectants such as poly-L-lysine (PLL) show reduced toxicity as compared to standard DMSO cryoprotectants.
	Further regarding claim 1 and the limitation “…wherein the liquid protectant forms a hydrophilic coating externally enveloping each of the non-whole cellular components of the mixture of biologic material and the nucleus pulposus particles…” and “…externally protecting the non-whole cellular components and the nucleus pulposus particles…”, it is noted that Matsumura 2009 discloses the same polyampholyte cryoprotectant as disclosed in the instant specification (paragraph [0019]).  Thus, absent evidence to the contrary, because Matsumura 2009 discloses the same polyampholyte protectant as disclosed in the instant application, the polyampholyte cryoprotectant would necessarily form a hydrophilic coating externally enveloping each of the non-whole cellular components and the nucleus pulposus particles of the mixture of biologic material and externally protect the non-whole cellular components and the nucleus pulposus particles, as recited in claim 1.
Further regarding claim 1 and the limitations “wherein the coated biological composition is frozen…. and thereafter the coated biological composition is lyophilized forming a freeze-dried coated biological composition...a volume of fluid added to the freeze-dried coated biological composition after storage, the volume of fluid and freeze-dried coated biological composition form a flowable mixture…”, it is noted, as set forth above at Claim Interpretation, these limitations are directed to the manner in which the coated biological composition has been produced.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product. 
Thus, in considering these limitations, such limitations are considered to produce the coated biological composition in a flowable form.
Further regarding claim 1, and the limitations directed at (1) adding a volume of fluid to form a flowable mixture and (2) a syringe or suitable injection delivery device being filled with the flowable mixture, it is noted that Ferree further teaches the therapeutic composition is combined with phosphate buffered saline (i.e. adding a volume of fluid) for injection into defective discs through an 18-gauge needle, i.e. a flowable mixture (paragraphs [0132]-[0133]), and delivery of this type of therapeutic material via injection is a conventional technique (paragraph [0117]).  Ferree teaches that additional volumes of fluids such as platelet-rich-plasma (PRP) may be added to the therapeutic composition (paragraph [0133]). Thus, Ferree has established it was well-known to fill injection devices with flowable mixtures (i.e. easily passes through an 18-gauge needle) as well as to add a volume of fluid to the composition, thus forming a flowable mixture, which is easily injected through an 18-gauge needle.
Thus, Ferree does render obvious a composition comprising a volume of fluid to form a flowable mixture and a suitable injection delivery device being filled with the flowable mixture, that is, Ferree teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a composition comprising a volume of fluid to form a flowable mixture and a suitable injection delivery device being filled with the flowable mixture is within the scope of the teachings of Ferree, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to a add volume of fluid to form a flowable mixture and to fill a suitable injection delivery device with the flowable mixture.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Ferree.
	Regarding claim 35 and the limitation “wherein the biological composition has spatial geometry consistent in morphology with that of endogenous bone”, it is noted that the combined prior art discloses a composition which comprises (1) a mixture of biologic bone marrow material consisting of non-whole cellular components as recited in claim 1, (2) a volume of nucleus pulposus particles, (3) a volume of carboxylated poly-l-lysine (COOH-PLL, i.e. liquid polyampholyte protectant) intermixed with the mixture of biologic material and the nucleus pulposus particles to form the coated biological composition; and (4) a volume of a fluid added to the coated biological composition, wherein the composition is in a frozen state.  Thus, the prior art discloses the same composition as disclosed in the instant specification (paragraphs [0027] and [0145]-[0146].  Thus, absent evidence to the contrary, because the prior art discloses the same biological composition as disclosed in the instant application, the biological composition would necessarily have the same characteristics/properties as disclosed in the instant specification, i.e. has spatial geometry consistent in morphology with that of endogenous bone.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 42, as to the limitation “…wherein the mixture of biologic bone marrow material is derived from a cadaver…” It is noted, as discussed above at Claim Interpretation, such a limitation is directed to the manner in which the mixture of biologic material has been produced, i.e. derived from a cadaver.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.
In the instant case, the method by which the biologic material has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the composition, rather any mixture of biologic bone marrow-derived material that consists of a mixture of non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, and extracellular components, would appear to read on the claimed mixture of biologic material, even if obtained from a live donor.
	As set forth above regarding claim 1, the cited prior art teaches exosomes and Weston evidences that exosomes necessarily contain bioactive lipids, cytokines, growth factors (cellular excretion), receptors (cellular derivative), transcription factors, DNA, non-coding regulatory RNAs (inactive components of biological activity) and messenger RNAs (mRNAs) (active components of biological activity) (1. Introduction, page 137) and are formed by inward budding of the plasma membrane (vesicular components, cell fragments) and thus include extracellular components such as cell surface proteins and fragments of the cell membrane (as illustrated in Weston Fig. 1, page 138), thus meeting the limitation of claim 42.
Regarding claim 43, Matsumura 2009 teaches the cryoprotective agent (CPA) is carboxylated poly-l-lysine (COOH-PLL), which reads on “the liquid protectant is a cryoprotectant polyampholyte of carboxylated polylysine” (claim 43), thus meeting the limitations of claim 43.
Regarding claim 52, the cited prior art does not teach that the active and inactive components of biological activity can be extants of the human metabolome (i.e. metabolites).  However, it is noted that the cited prior art teaches exosomes obtained from human stem cells and Weston evidences that exosomes necessarily contain bioactive lipids, cytokines, growth factors, receptors, transcription factors, DNA, non-coding regulatory RNAs and messenger RNA that reflect the origin cell (Introduction, right column page 137 to left column, page 138; Fig. 1) and thus comprise metabolites of the human origin cells, thus meeting the limitation of claim 52.
Further regarding claim 54 and the limitation that the protectant is a 1-50 w/w % aqueous solution, Matsumura 2009 teaches the liquid protectant is used at concentrations ranging from 1% to 20% solution (2.3 Cryopreservation protocol and evaluation of survival, page 4843) (claimed range overlaps the prior art range), thus meeting the limitation of claim 54.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
	Matsumura 2009 further teaches that the cryoprotective agent (CPA) is carboxylated poly-l-lysine (COOH-PLL), specifically Ɛ poly-l-lysine (Abstract and 2.1 Polyampholyte preparation, pages 4842-4843), as recited in claim 54.
	Further regarding claim 54, as to the limitation “50-99 mol % of amino groups, other than those forming amino-acid-to-amino-acid linkages, of said at least one polymer compound is blocked with carboxylic anhydride to form pendant moieties, each of which is linked to main chain of the polymer via an amide linkage and essentially has a not-blocked carboxylic group”, Matsumura 2009 teaches that 65% of the α-amino groups were converted into carboxyl groups by succinic anhydride (SA) addition (3.1 Cryopreservation properties of polyampholytes, page 4844), thus meeting the limitation of claim 54.
 	The conversion method used by Matsumura 2009 is substantially identical to the method taught in the instant application at paragraph [00137]; thus, absent evidence to the contrary, because conversion method used by Matsumura 2009 is the same as in the instant application, the method would necessarily have the amino groups, other than those forming amino-acid-to-amino-acid linkages, of said at least one polymer compound is blocked with carboxylic anhydride to form pendant moieties, each of which is linked to main chain of the polymer via an amide linkage and essentially has a not-blocked carboxylic group. 
	Under the principles of inherency, when the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of filing, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). MPEP 2112.01
Regarding claim 57, Matsumura 2009 discloses the preparation of Ɛ- poly-L-lysine aqueous solution using purification via dialysis having a molecular weight (MW) cutoff of 10 kDa (2.1 Polyampholyte preparation, page 4843), thus the purified polyampholyte would have a MW less than 10 kDa, thus the claimed range overlaps the prior art range, thus meeting the limitation of claim 57.    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
	Regarding claim 58, as set forth above regarding claim 54, Matsumura 2009 teaches conversion of more than 65 mol% of amino groups to carboxyl groups by succinic anhydride (3.1 Cryopreservation properties of polyampholytes, page 4844).  The conversion method used by Matsumura 2009 is substantially identical to the method taught in the instant application at paragraph [00137]; thus, absent evidence to the contrary, because conversion method used by Matsumura 2009 is the same as in the instant application, the method would necessarily have remaining side-chain amino groups or remaining side-chain and terminal amino groups of the at least one polymer compound that are not blocked by covalent bonding.

Response to Applicant’s Remarks
Applicant’s arguments on pages 12-14 and 24-25 of the reply have been carefully considered, but are not found persuasive for the reasons set forth below.
On pages 12-14 and again on page 24 of the reply, Applicant alleges the proposed amendment to limit the coated biological composition to being freeze-dried provides a unique structure not duplicated by a frozen material stored in a protectant, thus this structural difference should be considered in view of the prior art.  This is not found persuasive given the claimed composition is a coated biological composition with a fluid as a flowable mixture in a delivery device.  Claim 1 clearly requires the freeze-dried coated biological composition includes the addition of a volume of a fluid (claim 1, line 18) to result in the flowable mixture that is filled in the syringe or suitable injection delivery device.  
As Applicant specifically notes in the reply at page 13 (third paragraph), freeze-dried materials will quickly absorb moisture when exposed to water (fluids), thus the addition of “a volume of a fluid” (claim 1, line 18) to the freeze-dried composition will result in quick absorption of the moisture (re-constitution).  The final product of claim 1 is not dry or in a freeze-dried state. It is further noted that the claims are not directed to a method of storage.
It is additionally noted that, if Applicant means the final product is a freeze-dried composition, the claims should be amended accordingly to remove limitations directed to a flowable mixture and addition of a volume of fluid.

On pages 24-25 of the reply, Applicant further asserts that the proposed amendment to claim 1 differs from the cited prior art since the proposed amendment to require the coated composition is freeze-dried means the intermixed biologic bone marrow material, nucleus pulposus particles and polyampholyte protectant is freeze-dried resulting in the material having a coating or shell of the freeze-dried protectant surrounding the biologic material and the nucleus pulposus particles, thus when rehydrated in a fluid allows the material for direct implantation by injection. Applicant asserts the Examiner never considered this feature. This is not found persuasive since the feature of combining/intermixing the biologic bone marrow material, nucleus pulposus particles and polyampholyte protectant and freeze-drying was previously addressed in the Final Office action at Claim Interpretation (pages 2-4). As noted in the previous Office action the claimed invention is directed to a composition, per se. Thus, the limitations directed to forming a dried or freeze-dried intermediate composition are directed to the manner by which the coated biological composition with a fluid as a flowable mixture has been produced.  These limitations were carefully considered and determined to encompass various physical states of the coated biological composition before forming into the final flowable mixture.  The final product, as claimed, is directed to a coated biological composition with a fluid as a flowable mixture in a delivery device and the cited reference to Ferree teaches compositions comprising nucleus pulposus particles are subjected to freezing, storage, and rehydration for delivery by injection.
Further as to Applicant’s remarks that there is no teaching in the prior art for storage at ambient or room temperature prior to using the composition, these remarks are not found persuasive since the claims are not directed to a method of using or making or storing the composition.  As previously set forth in the Final Office action at Claim Interpretation, such limitations are directed to the manner by which the composition has been produced and do not further limit the structural properties of the claimed composition.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02

Conclusion
No claim is allowed.  No claim is free of the prior art.



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633